DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been considered on the merits herein. 
Claim Objections
Claims 1, 10-12, 14-16 are objected to because of the following informalities:  each of the claims refer to the subject as “comprising” stress or anxiety, mood disorder, anxiety or depression, hypoglycemia, post-traumatic stress disorder, chronic pain, respectively. It is suggested that applicant amend the claim from “comprising” to “having”. Further, claim 14 appears to be missing a word after “wherein the” and before “is”. Regarding claim 14, it is also suggested applicant amend the claim to read “wherein the subject is further characterized as having hypoglycemia”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 5 and 20 recite the limitation "the effective amount" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the trauma" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the depression" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Faure et al. (US2013/0280225 A1, IDS).
Bacillus coagulans (0098-99, 0103). The composition is disclosed to be used to treat and reduce stress including chronic and acute stress as well as improving ones quality of life, wherein stress is disclosed to refer to or encompasses psychological and physical reactions of a living being, which are caused by specific external stimuli. Said psychological and physical reactions are generally negative and/or straining, with damaging consequences, affecting negatively one or more of the health, capacities, performance, power, well-being, perceived happiness and/or live quality of a subject experiencing stress. The term "stress" refers to or encompasses mental, emotional, psychic and/or physical strain, burden, exertion, or pressure due to overstraining and/or negative stimuli.  The term "stress" thus encompasses awareness or experiences of "stress in general", a "stressful situation", "acute stress", "repeated exposure to stressful situations", and/or "chronic stress", for example (0172-0176).  "Chronic stress" is generally associated with the chronic, regular and/or repeated exposure to stressful situations. The stressful situations may be the same or may be different situations that occur at regular intervals or constantly, to prevent occurrence of a less or non-stressful, "normal" situation, in which a subject can rest, recover and/or experience recreation and/or regeneration. In this regard, chronic stress can also be the prolonged absence of a possibility of rest, recovering, recreation and/or regeneration, with respect to one or more specific external, negative stimulus. "Chronic stress" generally lasts for at least one week or longer, for example 2, 3, 4, 5, weeks, 1 month, 2 months 3 months and up 
	Regarding claim 2, Faure teaches administering the composition one per day (0166). 
Regarding claims 3 and 4, Faure teaches that a “serving” or administered dose may be administered as a meal or before, during and/or after a meal, before going to bed and so forth (0161, 0167, 0168), i.e. therefore reading on with or before breakfast, in the evening, with dinner or after dinner. 
	Regarding claim 18, the subjects are excluded from studies if they have bacterial infections, thus the subject does not have an infection comprising a bacterial infection (0277). 
Regarding claim 19, the composition is in the form of a food, beverage, tablet capsule, powder suspension or aqueous solutions (0065-0067, 0120).  
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 2, 8, 9, 10, 12, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McKenna (US2017/0232047 A1, IDS).
McKenna teaches compositions comprising bacterial lysates, and/or lysate fractions thereof wherein the bacteria is any Gram-negative or Gram-positive bacteria Bacillus coagulans (0027, 0095) for treating post-traumatic stress disorder (PTSD) and traumatic stress (0065, 0152-0154) and oxidative stress related side effects including depression (0161).  It is noted that the Example uses L. delbrueckii; however, McKenna teaches that any Gram-negative or positive bacteria can be used to treat PTSD (0177). 
Regarding claim 2, the composition can be administered one time per day (0088). 
Regarding claim 18, the subject is not disclosed to comprise an infection of any sort. 
Regarding claims 19 and 20, the composition comprises from about 0.01 mg to about 10 gm active ingredient per dose in a tablet or powder form, wherein the active ingredient is a B. coagulans lysate, lysate fraction or cells wall fraction wherein the B. coagulans has been inactivated by cells disruption and pasteurization (0087, 0089, 0091-0093, 0113). The composition may also be in forms selected from tablet, capsule, powder, solutions, suspensions (0121). 
Regarding claims 9, 15, 17, McKenna teaches the subject to be a PTSD-diagnosed combat veteran, i.e. a soldier (Ex. 4, 0193-0195, see also 0196-240). Also seen in the treated PTSD patients is a decrease in pain and anxiety levels (0229, 0239, 0240). 
Thus, the reference anticipates the claimed subject matter. 



Claim Rejections - 35 USC § 103
	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 10, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (US2013/0280225 A1, IDS) as applied to claims 1-4, 12, 18, 19 above, and further in view of Walker et al. (Extrem. Physiol. Med, 2016, p. 1-12) and McKenna (US2017/0232047 A1, IDS). 
The teachings of Faure are found above. 
Faure does not teach the subject to have experienced trauma, specifically emotional or physiological trauma, have a mood disorder, have PTSD or subject to be a first responder or soldier. 
Walker teaches that first responders and military personnel experience relatively high rates of post-traumatic stress disorder (PTSD) and depressive disorders than the general population. They work in physically demanding environments characterized by acute and chronic traumatic events, personal danger and environmental and occupational stressors including heat, smoke, sleep restriction and chronic physical stress, and fatally injured persons (background p. 1-2). The exposure to traumatic events, environmental and physiological trauma mediate the increased risk of these disorders (p. 2, 1st col.). Conditions including stress, depression, inflammation and inflammatory response, elevated cytokines, memory and learning deficits, dysregulation of the fight-or-flight response involving the autonomic nervous system and hypothalamic-pituitary-adrenal (HPA) axis to include release of glucocorticoids and increased levels of cortisol as well as inadequate cortisol response to trauma due to chronically elevated cortisol levels are seen in these subjects (p. 2-9). 
B. coagulans. 
McKenna teaches compositions comprising bacterial lysates, and/or lysate fractions thereof wherein the bacteria is any Gram-negative or Gram-positive bacteria (0027, 0177) including Bacillus coagulans (0027, 0095) for treating post-traumatic stress disorder (PTSD) and traumatic stress (0065, 0152-0154) and oxidative stress related side effects including depression (0161).  It is noted that the Example uses L. delbrueckii; however, McKenna teaches that any Gram-negative or positive bacteria can be used to treat PTSD (0177). 
Regarding claim 20, the composition comprises from about 0.01 mg to about 10 gm active ingredient per dose in a tablet or powder form, wherein the active ingredient is a B. coagulans lysate, lysate fraction or cells wall fraction, wherein the B. coagulans has been inactivated by cell disruption and pasteurization (0087, 0089, 0091-0093, 0113). 

Thus, before the effective filing date of the claimed invention, methods for treating stress, anxiety, depression and PTSD using a composition comprising inactivated, non-viable, or dead B. coagulans were known and disclosed by Faure and McKenna.  The art teaches that first responders and military personnel experience high levels of depression, trauma, and PTSD due to their occupational exposures. Therefore, it would have been obvious to a posita before the effective filing date of the claimed invention to treat the claimed subjects given the teachings of Walker and McKenna with the composition of Faure which is disclosed to treat acute and chronic stress. Further, one would have had a reasonable expectation of successfully reducing stress in said subjects given the combined teachings of the art. The claimed invention is prima facie obvious.  
	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (US2013/0280225 A1, IDS) as applied to claims 1-4, 12, 18, 19 above, and further in view of Bozovic et al. (Med. Arch., 2013, p. 371-374). 
The teachings of Faure are found above. 
Faure does not teach reducing the levels of cortisol in the subject, reducing cortisol by 10% and reducing in urine, blood or serum of the subject. 
st and middle col.). They teach that cortisol levels during a stress reaction may be determined in saliva, blood and urine. (p. 372, middle col.).
While the art does not teach reducing the levels of cortisol in a subject characterized as having stress or anxiety, or reducing by at least 10%, cortisol is a well-known marker of stress and significantly increases in a subject in the state of stress as demonstrate by Bozovic. The reduction of cortisol is taken to be an intended result of the administration of the composition comprising B. coagulans to a subject in need of stress reduction and cortisol levels would be expected to decrease after the administration of B. coagulans.  It is the Examiners position that the "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is administering, and thus “the reduction of cortisol and reduced by at least 10%” is only an intended result of administering the composition 1614, 1620 (Fed. Cir. 2003)) as well as a function of the composition. The method of Faure is drawn to the same method as claimed, i.e. a method for reducing stress comprising administering a composition comprising inactivated, non-viable, or dead B. coagulans to a subject in need of stress reduction Thus, it is the Examiners position that these results are inherent to the administration 
MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

	
s 10, 11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (US2013/0280225 A1, IDS) as applied to claims 1-4, 12, 18, 19 above, and further in view of Cobb et al. (US2013/0022577 A1, IDS). 
The teachings of Faure are found above. 
Faure does not teach the subject to have a mood disorder, depression, and bipolar mood disorder.
Cobb teaches a method for treating bipolar disorder comprising administering a composition comprising an effective amount of Bacillus coagulans (0013, 0019, 0020, 0023, 0024, 0030).  
Regarding claims 10, 11, and 12, the composition is also disclosed for treating bipolar disorder, depression and schizophrenia, i.e. mood disorders (0035, 0057). While seasonal depression is not expressly taught, would one have a reasonable expectation of successfully treating seasonal depression since it is a type of depression/stress.  
The effective dose is about 1.0 g to 15g with pediatric doses being 15%-90% of the adult dosage; however, the dose may be administered in any suitable dose amount effective to prevent, ameliorate, regulate or treat the disease state or condition in the subject and may widely vary depending on many factors determinable to a person of skill in the art (0036-0037, 0039). 
Regarding claim 16, the composition is also used to treat diseases and disorders associated with chronic pain including fibromyalgia, multiple sclerosis, rheumatoid arthritis, Crohn’s disease, for example (0035). 
Regarding claim 19, the composition can be in the form of a powder, tablet, solution, suspension, as a food additive or other dose forms (0033, 0076, 0078). 
B. coagulans were known and disclosed by Faure and Cobb.  It would have been obvious to a posita before the effective filing date of the claimed invention to include and treat subjects having bipolar disorder and depression with the composition of Faure given the teachings of Cobb and Faure.  Probiotic compositions comprising inactivated, dead or non-viable B. coagulans are used to improve one’s quality of life and treat the disorders as claimed. The claimed invention is prima facie obvious.  
Claims 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (US2013/0280225 A1, IDS) as applied to claims 1-4, 12, 18, 19 above, and further in view of Cobb et al. (US2007/0280910). 
The teachings of Faure are found above. 
Faure does not teach the subject to have hypoglycemia or chronic pain. 
Cobb teaches a method of treating, regulating, or ameliorating disease states and adverse physiological conditions in a subject suffering from Fibromyalgia, multiple sclerosis (0009-0012, 0014, 0026, 0030, 0031, 0041), candidiasis in which the subject may experience hypoglycemia and anxiety as a symptom (0006); wherein the method comprises administering a therapeutically effective amount probiotic composition comprising B. coagulans (0015, 0017, 0025, 0034-0036, 0039). 
Thus, before the effective filing date of the claimed invention, methods for treating stress, anxiety, chronic pain, symptoms including hypoglycemia, and mood disorders using a composition comprising B. coagulans were known and disclosed by B. coagulans are used to improve one’s quality of life and treat the disorders as claimed. The claimed invention is prima facie obvious.  
Conclusion
No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651